Opinion issued March 3, 2016




                                 In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NO. 01-15-01087-CR
                        ———————————
                   ADDIE RUTH WALKER, Appellant
                                   V.
                    THE STATE OF TEXAS, Appellee



                 On Appeal from the 178th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1485644




                      MEMORANDUM OPINION
      Appellant, Addie Ruth Walker, has filed a motion to dismiss the appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP.

P. 42.2(a). We have not issued a decision in the appeal.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2